DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment, addressing claims filed February 3, 2021, was given in an interview with Thomas C. Basso (46,541) on April 20, 2021.

The application has been amended as follows: 
Claim 1, Line 6; and Claim 10, Line 7, replace “secondary battery”, with:
-- battery pack --

Claim 1, Line 6, replace “and threshold”, with:
-- and a threshold --

Claim 1, Lines 14 and 17; Claim 6, Lines 3-4; Claim 8, Line 4; Claim 10, Lines 15 and 18; Claim 15, Lines 3-4; and Claim 17, Line 4, replace “high-capacity secondary battery”, with:
--high-capacity battery group--


--high-output battery group—

Claim 10, Line 14, replace “increases”, with:
--increase--

Claim 1, Line 17; and Claim 10, Line 18, replace “decreases”, with:
--decrease--

Claim 1, Line 25; and Claim 10, Line 26, replace “is higher”, with:
--is the higher--

Claim 1, Line 26; and Claim 10, Line 27, replace “start”, with:
--starts--


     Allowable Subject Matter
Claims 1, 3, 6-10, 12 and 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Choi et al. (2017/0054303) teaches a high-capacity secondary battery (110) in parallel with a high output secondary battery (120) (Par.8)  

“the controller is configured to increase the threshold when a state of charge (SOC) of the high-capacity battery group having the highest internal resistance among the plurality of secondary batteries is higher than a SOC of the high-output battery group having the lowest internal resistance among the plurality of secondary batteries, and the controller is configured to decrease the threshold when the SOC of the high-capacity battery group is equal to or lower than the SOC of the high-output battery group; wherein the controller is configured to turn off the first switch of the high-capacity battery group and turn on the second switch of the high-output battery group when the discharge current of the battery pack is larger than the threshold”, as recited in independent claims 1 and 10 in combination with all other elements recited on the claims. Claims 3, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859       

/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859
April 28, 2021